The memorandum of decision in the accompanying case, LeLasher vs. Elm City Trucking Company, Inc.,supra, p. 264, is incorporated as this memorandum of decision, with this distinguishing comment. The plaintiff in this action was a passenger in the car driven by her daughter, Gladys M. LeLasher. Under these circumstances the plaintiff in this action is not chargeable with the negligence of the operator of the car in which she was riding, as it appears that she exercised *Page 268 
no control over the operation. At the same time her right of recovery is barred because it clearly appears, as is set out in the other opinion, that the injury was caused by the negligence of the operator of the car in which the plaintiff was riding and that, more important still, the collision was not caused by any negligence of the defendant. Under these circumstances no act or omission of the defendant materially contributed to or was a substantial factor in causing the collision in question.
   Under these circumstances judgment must be entered for the defendant to recover its costs.